Citation Nr: 1726146	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  16-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma).

2.  Entitlement to service connection for chronic kidney disease/failure. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The November 2014 rating decision denied service connection for chronic kidney disease/failure and declined to reopen the claim for service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma).  

In correspondence received in January 2015, the Veteran's representative requested revision of the December 5, 2005 rating decision that severed benefits for the Veteran's non-Hodgkin's lymphoma (listed as mycosis fungoides and psoriasis) due to a Clear and Unmistakable Error (CUE).  In a June 2016 rating decision, the RO acknowledged the Veteran's claim regarding a CUE in the December 2005 rating decision that severed service connection for mycosis fungicides and indicated that the issue needed to be rated.  In August 2016 correspondence, the RO advised the Veteran that his claim regarding CUE for mycosis fungicides was discontinued; however, in light of the representative's repeated requests to have a decision issued on the matter, therefore, the issue of whether a December 2005 rating decision contains CUE in severing entitlement to service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In regard to the claims of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma) and entitlement to service connection for kidney disease/failure, a remand is necessary.  As noted in the Introduction, the issue of CUE in a December 2005 rating decision that severed service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma) has been raised by the record.  A claim that new and material evidence has been submitted sufficient to reopen a claim following a previous final denial requires that the previous denial be final.  Because the claim of CUE challenges the finality of the December 2005 rating decision, the claim that new and material evidence has been submitted is inextricably intertwined with the claim of CUE.  Additionally, a finding in the December 2005 rating decision could potentially affect the issue of entitlement to service connection for kidney disease/failure, especially regarding whether it has been caused by or aggravated by mycosis-fungicides/non-Hodgkin's lymphoma as alleged by the Veteran and his representative.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, a remand is necessary for the new and material evidence and service connection claims for the AOJ to adjudicate the CUE claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the pending claim of CUE in the December 2005 rating decision that severed service connection for a service connection for mycosis fungicides (also claimed as mycosis fungoides and non-Hodgkin's lymphoma) as raised by the representative's correspondence received in January 2015.  The appellant must be provided notification of this determination, as well as of his appellate rights.  Only if an appeal of this determination is initiated and perfected should the issue of CUE in the December 2005 rating decision be returned to the Board.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


